DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20, 22, 24-27, and 29 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bradbury et al. (US 5,885,240) (hereinafter Bradbury).
Regarding claim 18, Bradbury teaches a fluid level indicator arrangement for indicating the fluid level in an irrigation and/or aspiration system [level sensor for a 
	a chamber [vessel 20] configured for holding a fluid, the chamber comprising: at least one fluid port [16, 18, drain port]; and a pressure port [port towards 148] for connection to a pressure source [pump 106] (see Fig. 1);
	a channel [166] extending from the chamber (see Figs. 1-1A);
	a float [160, 162] comprising: a float body [160] disposed within the chamber [20]; a float stem [162] extending from the float body and disposed at least partially within the channel [166] extending from the chamber, wherein the float body and/or float stem comprises one or more radially extending projections [float body 160 radially extending from float stem 162] (Col 3, line 47 - Col 4, line 17; Col 6, line 62 - Col 7, line 14, see Figs. 1-1A).
	Regarding claim 19, Bradbury as applied to claim 18 above teaches the claimed invention, in addition to wherein the at least one fluid port comprises a single fluid port configured to be connected to a first fluid conduit and a second fluid conduit [inlet tube 18 connected to various fluid conduits, including first and second fluid conduits (see Fig. 1).
	Regarding claim 20, Bradbury as applied to claim 18 above teaches the claimed invention, in addition to wherein the at least one fluid port comprises a first fluid port configured to be connected to a first fluid conduit and a second fluid port configured to be connected to a second fluid conduit [inlet tubes 16, 18 each connected to separate fluid conduits] (see Fig. 1).
22, Bradbury as applied to claim 18 above teaches the claimed invention, in addition to wherein the chamber [20] comprises a base, at least one sidewall, and a top wall, and wherein the channel extends from the top wall of the chamber [tube 166 extending from top wall of vessel 20] (see Fig. 1).
Regarding claim 24, Bradbury as applied to claim 18 above teaches the claimed invention, in addition to wherein the float stem [162] is relatively narrow compared to the float body [160] and the channel [166] is relatively narrow compared to the chamber [20] (see Fig. 1).
Regarding claim 25, Bradbury as applied to claim 18 above teaches the claimed invention, in addition to wherein the chamber comprises at least one guide feature [chamber having opening to tube 166 which guides the float into the chamber] (see Fig. 1).
Regarding claim 26, Bradbury as applied to claim 25 above teaches the claimed invention, in addition to wherein the at least one guide feature locates the float body within the chamber above the fluid port [float body 160 located at a higher level than the drain port] (see Fig. 1).
Regarding claim 27, Bradbury as applied to claim 25 above teaches the claimed invention, in addition to wherein the chamber is arranged to allow condensation within the chamber but not in the channel to minimize interference with fluid level detection [sealed tube 166; fluid in chamber 20 sealed off from the channel thus preventing condensation in the channel and minimizing interference with fluid level detection] (Col 6, lines 62-67, see Fig. 1).
29, Bradbury as applied to claim 18 above teaches the claimed invention, in addition to wherein the float stem comprises at least one marker [tip of float stem acting as a marker for gauge 168] (see Fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury as applied to claim 18 above, and further in view of Mallough et al. (WO 2016/122790 A1) (hereinafter Mallough).
Regarding claim 21, Bradbury as applied to claim 18 above teaches the claimed invention, except for wherein the fluid level indicator is comprised in a surgical cassette. Mallough teaches the usage of fluid level indicators in surgical cassettes to determine 
Regarding claims 30-31, Bradbury as applied to claim 18 above teaches the fluid level indicator arrangement according to claim 18. Bradbury fails to teach an irrigation/aspiration system for use during ophthalmic surgical procedures, the irrigation comprising the fluid level indicator arrangement according to claim 18; and a variable pressure source in fluid communication with the pressure port; an irrigation conduit in fluid communication with the at least one fluid port; and an infusion conduit in communication with at least one fluid port; a drain conduit in fluid communication with at least one fluid port; and an aspiration conduit in fluid communication with the fluid port. Mallough teaches an irrigation system for use during ophthalmic surgical procedures, the irrigation system comprising: a fluid level indicator arrangement; and a variable pressure source in fluid communication with a pressure port; an irrigation conduit in fluid communication with at least one fluid port; an infusion conduit in communication with at least one fluid port; a drain conduit in fluid communication with at least one fluid port; and an aspiration conduit in fluid communication with a fluid port (Para [0002, 0009, 0035, 0054, 0068], see Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Bradbury with Mallough such that the level indicator arrangement of Bradbury is combined with the system of Mallough in order to monitor fluid levels in the systems.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury as applied to claim 18 above, and further in view of Orlow (US 1,900,433) (hereinafter Orlow).
Regarding claim 23, Bradbury as applied to claim 18 above teaches the claimed invention, except for wherein the channel and/or the float stem are configured to prevent rotation of the float stem relative to the channel, in combination with the rest of the limitations found in the claim. Orlow teaches a float indicator wherein a float stem and channel are configured to prevent rotation of the float stem relative to the channel [nut 8, collar 16, and abutment 13] (see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Bradbury with Orlow such that the channel and/or float stem are configured to prevent rotation of the float stem relative to the channel in order to prevent unwanted forces acting on the float stem.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury as applied to claim 18 above, and further in view of Terry (US 5,242,434) (hereinafter Terry).
Regarding claim 28, Bradbury as applied to claim 18 above teaches the claimed invention, except for wherein the pressure port is in fluid communication with the chamber via the channel. Terry teaches a fluid level indication arrangement wherein a pressure port is in fluid communication with a chamber via a channel in which the float stem resides (Col 6, lines 27-52, see Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Bradbury with Terry such that the pressure port is in fluid communication with the chamber via the channel in order to provide further control in relation to the chamber based off of a fluid level threshold.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury in view of Mallough as applied to claim 30 above, and further in view of Conroy et al. (US 2015/0297779 A1) (hereinafter Conroy).
Regarding claim 32, Bradbury in view of Mallough as applied to claim 30 above teaches the claimed invention, except for further comprising a position sensing system with one or more sensors for detecting the position of the float stem within the channel. Conroy teaches the usage of a combination liquid level float plus imaging sensor for monitoring liquid levels (Para [0115]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Bradbury in view of Mallough with Conroy such to further comprise a position sensing system with one or more sensors for detecting the position of the float stem within the channel in order to automatically monitor the liquid levels.

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 33, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding the marker comprising an aperture configured to allow light from the light source to pass there through to impinge upon the at least one optical sensor, in combination with the rest of the limitations found in the claim and claims from which it depends upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861